DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed June 21, 2022 has been entered.  Claims 1, 2, and 7-15 are pending in the application.  Examiner acknowledges Applicant’s cancellation of claims 3, 4, and 5 and incorporation of analogous limitations thereof into the independent claims.  Applicant’s amendments to the claims have overcome the previous rejection under 35 U.S.C. 101.
	The present Examiner notes that this is a second Non-Final Office Action in light of further search and consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Claims 10 and 14: The claims are indefinite for the following reasons:
Claim 10 recites a “when” clause not adequately preceded by “and,” making it ambiguous as to how the steps of the conditions of the “when” clause apply.  Examiner recommends amending the claim to include the term “and” prior to “when,” as best understood.
Claims 10 and 14 both describe sorting a plurality of candidate electrodes into a particular order based on signal features, then later state that a third candidate electrode replaces a first or second candidate electrode when either a first or second signal feature is lower than the third signal feature.  However, this contradicts the original sorting order since there is no clause provided to quantify when the first or second would be lower than a third sorting order (i.e., at a later time period after the initial sorting).  As currently claimed, a first order electrode and second order electrode will not have a lower signal feature than a third order electrode given the established sorting order. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by:
Gunasekar et al. (US 20180317848 A1) (hereinafter – Gunasekar).
Re. Claim 1, 11, and 15: Gunasekar teaches a physiological signal sensing system (Abstract), comprising:
a physiological signal sensing device having a plurality of sensing electrodes (Fig. 7: active sensing electrodes in any designated EEG test type) and 
a reference electrode (Fig. 7: virtual reference from all signals or virtual reference sources labeled), and
the plurality of sensing electrodes are located around the reference electrode (Fig. 7: the designation of a reference electrode is arbitrary),
wherein the sensing electrodes are used to contact a skin of an organism to sense at least one physiological signal (Paragraph 0020: “… a driven electrode electrically configured to contact skin of a user…), and
the plurality of sensing electrodes are divided into a first sensing electrode group and a second sensing electrode group (Fig. 7: designation of sensing electrodes and reference electrodes is arbitrary; Paragraph 0017: transformation of a subset of sense signals into a virtual reference signal),
the first sensing electrode group is located on a first side of the reference electrode (see previous citation), and
the second sensing electrode group is located on a second side of the reference electrode (see previous citation); and 
a signal processing device coupled to the physiological signal sensing device to receive the at least one physiological signal (Fig. 4: signal processor 150),
wherein the signal processing device compares the at least one physiological signal with a reference physiological signal pattern to obtain a comparison result (Paragraph 0014: recording differences between first set of sense signals and virtual reference signal),
the signal processing device selects a selected electrode pair from the sensing electrodes based on the comparison result (Paragraph 0129: removing sense signal from combination of sense signals if said sense signal does not include a signal component oscillating at the reference frequency; Examiner notes that removal of certain sense signals from sensing electrodes can be considered a selection of the remaining sense signals from the remaining sensing electrodes), and
the signal processing device uses the selected electrode pair to perform a physiological signal measurement on the organism during a normal operation period (Paragraph 0049: electrodes are activated and deactivated dynamically during an EEG test),
wherein the selected electrode pair comprises a first selected electrode and a second selected electrode (Fig. 7: designation of electrodes are arbitrary), 
the first selected electrode is selected from the first sensing electrode group and the second selected electrode is selected from the second sensing electrode group (see previous citation), 
the first selected electrode and the second selected electrode serve as the selected electrode pair (see previous citation).
Re. Claim 2: Gunasekar teaches the invention according to claim 1.  Gunasekar further teaches the invention wherein the at least one physiological signal comprises an electromyography signal of a muscle bundle of the organism (Paragraph 0019: “However, the method S100 can be similarly executed by an electrocardiogram (ECG) system, an electromyogram (EMG) system, a mechanomyogram (MMG) system, an electrooculography (EOG) system, a galvanic skin response (GSR) system, and/or a magnetoencephalogram (MEG), etc.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over:
Gunasekar et al. (US 20180317848 A1) (hereinafter – Gunasekar)
Sun et al. (US 20170095176 A1) (hereinafter – Sun).
Re. Claim 6: Gunasekar teaches the invention according to claim 1, but does not teach the invention wherein the system further comprises:
a switch coupling to the physiological signal sensing device to select one sensing electrode from the first sensing electrode group, or to select the one sensing electrode from the second sensing electrode group.
Although a switch may be implicit in the operation of Gunasekar, particularly in the activation/deactivation/removal from consideration of certain sense electrodes indicated in Fig. 2C, Examiner presents more explicit art solely for the sake of expediting prosecution:
Sun teaches analogous art in the technology of electrode-based sensors (Abstract).  Sun teaches that physical switches may be used in comparison of reference and sensing electrodes, i.e., an operation also performed by Gunasekar, (Sun, Fig. 10: switch 1010, as described in Paragraph 0055: switch 1010 allows for selection of pairs of electrodes to serve as reference or signal electrodes either automatically or manually). 
It would have been obvious to one having skill in the art before the effective filing date to have modified Gunasekar to include the of switching and selection of electrodes as taught by Sun, the motivation being that such an operation allows for determination of maximum skin-biopotential for a superior signal-to-noise ratio.
Alternatively or additionally, since Gunasekar is only absent an explicit recitation of what can be considered a switch, incorporating a switching mechanism such as that taught by Sun would be an obvious combination of known prior art elements in order to perform the purpose of selecting electrodes (an action already implicitly performed by Gunasekar).
Re. Claims 8 and 12: Gunasekar teaches the invention according to claims 1 and 11.  Gunasekar further teaches the invention wherein 
the at least one physiological signal includes at least two physiological signals (Fig. 7: multiple sense electrodes may be used), 
the signal processing device compares the at least two physiological signals with the reference physiological signal pattern in order to select a plurality of candidate physiological signals from the at least two physiological signals (Paragraph 0129: removing sense signal from combination of sense signals if said sense signal does not include a signal component oscillating at the reference frequency; Examiner notes that removal of certain sense signals from sensing electrodes can be considered a selection of the remaining sense signals from the remaining sensing electrodes). 
Gunasekar does not teach the invention wherein 
the signal processing device selects two candidate physiological signals having a maximum and a second largest signal features, respectively, from the candidate physiological signals as two selected signals, and 
the signal processing device selects two sensing electrodes corresponding to the two selected signals from the plurality of sensing electrodes as the selected electrode pair. 
Sun teaches the invention wherein 
the signal processing device selects two candidate physiological signals having a maximum and a second largest signal features, respectively, from the candidate physiological signals as two selected signals (Fig. 9: step 904, as described in Paragraph 0054: some or all combinations of reference and signal electrodes are evaluated based preferred signal characteristics, which encompasses selecting two signals providing a maximum and second largest signal feature which would result in maximized signal-to-noise ratio or EEG power in their combination), and 
the signal processing device selects two sensing electrodes corresponding to the two selected signals from the plurality of sensing electrodes as the selected electrode pair (Paragraph 0054: “some or all combinations” encompasses the selection of the optimal two electrodes and their signals).
It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to include selection of at least two signals based on magnitude of signal features as taught by Sun in the system of Gunasekar, since doing so would optimize signal quality based on positional alignment of electrodes (Paragraph 0069).
Examiner further notes that, absent a teaching of criticality or unexpected result of specifically requiring two physiological signals having the maximum and second largest signal features, it appears that the selection of a number of signals to be used for sensing is a matter of routine optimization of such a number.  Gunasekar teaches a measurement arrangement capable of selecting a number of sensing electrodes based on comparison of frequency components of sensing electrodes to a reference frequency to determine which electrodes have proper contact and are capable of being used in measurement (see rejection of claim 1).  Sun identifies combinations of electrodes from arbitrarily assigned reference/sensing electrodes which provide the greatest signal-to-noise ratio/EEG power in their combination in order to optimize sensing based on a gradient of electrical potential (see rejection of claim 8; Paragraph 0069).  Although neither reference explicitly requires exactly two signals having the maximum and largest feature quantity, each reference encompasses such a limitation, and one of ordinary skill in the art, in reading either Gunasekar or Sun would comprehend that the particular number of signals/electrodes chosen for measurement would is a result-effective variable critical to the operation of either device and furthermore dependent on the sensing arrangement relative to the measurement surface.  Further, Examiner notes that while Applicant generally discloses that the purpose of selecting two electrodes is due to the fact that other electrodes may only cover a partial area of the intended measurement area (Paragraph 0033); however, the disclosure does not detail any criticality or unexpected results through use of specifically two electrodes as opposed to any number of electrodes selected to have an optimum signal, as delineated by Gunasekar and/or Sun.  As such, without a showing of criticality or unexpected results it would have been within the skill level of the art before the effective filing date of the claimed invention to determine optimized values for the number of signals, since it has generally been held to be within the skill level of the art to perform routine experimentation to determine optimal operation parameters.
Re. Claims 9 and 13: Gunasekar and Sun teach the invention according to claims 8 and 12.  Gunasekar further teaches the invention wherein the signal processing device obtains a similarity by comparing any of the at least one physiological signal with the reference physiological signal pattern, and when the similarity is greater than a threshold value, the physiological signal having the similarity greater than the threshold value is selected as a candidate physiological signal (Paragraph 0083: controller deactivates an electrode having lost contact with the user’s skin, wherein loss of contact is identified through absence of a reference frequency component in the sense signal, as described in Paragraphs 0015-0016; Examiner notes that presence or absence of a common frequency component can be deemed a similarity to a threshold, wherein the threshold is a presence or absence of a signal component).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over:
Gunasekar et al. (US 20180317848 A1) (hereinafter – Gunasekar)
Bibian et al. (US 20110295096 A1) (hereinafter – Bibian).
Re. Claim 7: Gunasekar teaches the invention according to claim 1.  Although Gunasekar teaches storing a combination of signals as a virtual reference signal do determine contact quality, Examiner presents more explicit art to read on the limitation “according to a target condition,” solely for the sake of expediting prosecution:
Bibian teaches analogous art in the technology of electrode-based sensors (Abstract).  Bibian further teaches the invention further comprising:
a database for storing at least one reference pattern, wherein the signal processing device selects the reference physiological signal pattern from the at least one reference pattern of the database according to a target condition (Paragraph 0073: storage of artifact free and abnormal EEG signal to be used as a baseline).
It would have been obvious to one having skill in the art before the effective filing date to have modified Gunasekar to have included a database storing at least one reference pattern and selecting such a stored reference pattern according to a  target condition, the motivation being that using a stored abnormal and/or artifact-free signal as a baseline allows for calibration and artifact detection based on comparative differences from such waveforms (Paragraph 0073).

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over:
Gunasekar et al. (US 20180317848 A1) (hereinafter – Gunasekar)
Sun et al. (US 20170095176 A1) (hereinafter – Sun)
Gillberg et al. (US 20130109985 A1) (hereinafter – Gillberg).
Re. Claims 10 and 14 (as best understood): Gunasekar and Sun teach the invention according to claims 8 and 12.  
Gunasekar in view of Sun teach the invention according to claims 8 and 12.  Gunasekar selects a number of electrodes according to quality of contact with the subject (see criticality of number of electrodes in rejection of claim 8).  Sun teaches selecting a combination of electrodes providing the greatest signal-to-noise ratio or EEG power.  Thus, both Gunasekar and Sun teaches an invention which selects at least two or more optimal electrodes to be used in measurement.  However, Gunasekar and Sun are absent regarding (as best understood) sorting candidate electrodes based on signal features into a particular order and replacing a selected electrode with an unselected electrode having the next highest power in comparison to those previously selected for measurement. 
Gillberg teaches analogous art in the technology of determining electrical signal validity (Abstract).  Gillberg further teaches the invention wherein the signal processing device sorts a number of candidate signals base on measurement features (Paragraph 0007).  Gillberg also teaches using an alternate signal when the sensing integrity of a particular signal is compromised (Paragraph 0045, 0050).
Thus, since both Gunasekar and Sun are concerned with determining optimal signal validity, it would have been obvious to one having skill in the art before the effective filing date to have modified Gunasekar and Sun to have included the ranking and replacement functionality as taught by Gillberg, the motivation being that doing so immediately provides a reliable signal as a replacement to a defunct signal (Paragraph 0050). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791